Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 7, 2022

                                          No. 04-22-00711-CV

                                   IN RE Julian CARRION, Relator

                                           Original Proceeding 1

                                                 ORDER

        In accordance with this court’s memorandum opinion of this date, relator’s unopposed
motion to dismiss his petition for a writ of mandamus as moot is GRANTED. Relator’s petition
for a writ of mandamus is DISMISSED AS MOOT.

        It is so ORDERED on December 7, 2022.



                                                                   _____________________________
                                                                   Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2022.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2021-CI-05288, styled Carla Mulder v. Julian Carrion and Crestbrook
Insurance Company d/b/a Nationwide Private Client, pending in the 438th Judicial District Court, Bexar County,
Texas, the Honorable Angelica Jimenez presiding.